                    Case 2:19-cv-06583-GW-SK Document 49 Filed 04/29/20 Page 1 of 2 Page ID #:350
                                                                                           JS-6
                   1        ROBERT W. CONTI, Bar No. 137307
                            rconti@littler.com
                   2        CHARLES CANNIZZARO, Bar No. 280895
                            ccannizzaro@littler.com
                   3        ASHLEY D. STEIN, Bar No. 305094
                            adstein@littler.com
                   4        LITTLER MENDELSON, P.C.
                            2050 Main Street
                   5        Suite 900
                            Irvine, CA 92614
                   6        Telephone: 949.705.3000
                            Facsimile: 949.724.1201
                   7
                            Attorneys for Defendant
                   8        STARBUCKS CORPORATION D/B/A
                            STARBUCKS COFFEE COMPANY
                   9
                   10                             UNITED STATES DISTRICT COURT
                   11                           CENTRAL DISTRICT OF CALIFORNIA
                   12       Brian Whitaker,                       Case No. CV 19-6583-GW-SKx
                   13                     Plaintiff,              JUDGMENT GRANTING
                                                                  DEFENDANT'S MOTION FOR
                   14       v                                     SUMMARY JUDGMENT
                   15
                            Starbucks Corporation, a Washington
                   16       Corporation; and Does 1-10,

                   17                     Defendants.
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M EN            .
      2050 Ma
           Suite
      Irvine C
                                                                  1
        949.70
                    Case 2:19-cv-06583-GW-SK Document 49 Filed 04/29/20 Page 2 of 2 Page ID #:351



                   1                 The Motion for Summary Judgment (“Motion”) of Defendant STARBUCKS
                   2        CORPORATION D/B/A STARBUCKS COFFEE COMPANY (“Defendant”) came
                   3        on for hearing on April 23, 2020, the Honorable George H. Wu, presiding.
                   4                 The Court, having considered the evidence proffered in support of and in
                   5        opposition to Defendants’ Motion, having read and considered the supporting,
                   6        opposition, and reply points and authorities, and good cause appearing therefore,
                   7                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
                   8        Defendant's Motion for Summary Judgment is GRANTED and JUDGMENT is
                   9        hereby entered in favor of Defendant on all claims asserted by Plaintiff as follows:
                   10                Plaintiff’s claim for violation of the ADA as to dining tables is moot, and thus
                   11       this Court lacks subject matter jurisdiction over this claim.
                   12       IT IS SO ORDERED.
                   13         DATED: April 29, 2020
                   14
                   15
                                                                            HON. GEORGE H. WU
                   16                                                       U.S. DISTRICT JUDGE
                   17       4836-1705-8490.1 104108.1007


                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M EN            .
      2050 Ma
           Suite
      Irvine C
                                                                        2
        949.70
